The municipal court of Chicago, in a supplementary proceeding under section 64 of the Municipal Court act, ordered Oliver F. Smith to assign and transfer to the bailiff of that court certain choses in action to be sold by the bailiff at public sale and the proceeds applied toward the satisfaction of a judgment theretofore recovered by William Hughes against Smith. The order was not obeyed, Smith was adjudged in contempt of court, and sentenced to the county jail. By this writ of error he seeks a reversal of the later order.
The facts in the case are set forth in Fireman v. Smith, (ante, p. 138,) and need not be repeated. It was there decided that the municipal court had no authority to require the plaintiff in error to make the particular assignment *Page 155 
to the bailiff and that the order, for that reason, was void. A person is not guilty of contempt of court for disobedience of an order which the court had no jurisdiction to make.Steenrod v. Gross Co. 334 Ill. 362; People v. Brautigan, 310 id. 472; People v. Kowalski, 307 id. 378;People v. Spain, 307 id. 283.
The order of the municipal court adjudging the plaintiff in error in contempt of court is reversed.
Order reversed.